                   CASE 0:20-cv-01338-JRT-ECW Doc. 88 Filed 08/20/21 Page 1 of 1

                        IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MINNESOTA

                                           TELECONFERENCE

Linda Tirado,                                                          COURT MINUTES
                                                                 Case Number: 20-cv-1338 JRT/ECW
                         Plaintiff,
  v.
                                                        Date:                    August 20, 2021
                                                        Court Reporter:          n/a
                                                        Time Commenced:          9:00 a.m.
City of Minneapolis, et al,                             Time Concluded:          9:10 a.m.
                                                        Time in Court:           10 Minutes
                         Defendants.




Status Conference before Elizabeth Cowan Wright, United States Magistrate Judge, at Saint Paul, Minnesota.

APPEARANCES:
For Plaintiff:   John Baker, Davida Williams, Gaëlle E. Tribié, and Stacy Horth-Neubert

For Defendants City of Minneapolis and Minneapolis Chief of Police Medaria Arradondo, in his official capacity:
John Baker, Davida Williams, Gaëlle E. Tribié, and Stacy Horth-Neubert

For Defendant Robert Kroll: Joseph Kelly


The Court held a status conference regarding discovery. The parties are encouraged to continue to identify and
resolve disputes expeditiously and to promptly raise any issues with the Court if they reach impasse. The Court will
hold a status conference regarding discovery at 10:00 a.m. on October 21, 2021.




                                                                           s/Elizabeth Cowan Wright
                                                                        United States Magistrate Judge
